DETAILED ACTION

	This Office Action is in response to Applicant’s Election dated 8/1/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Election was made without traverse in the reply filed on 8/1/2022.
Applicant’s election without traverse of claims 1-12 and 14 in the reply filed on 8/1/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
►	With respect to claim 2, limitation “belt-like shape” renders the claimed indefinite (see MPEP 2173.05(d)).  For purpose of examination, claim 2 is examined as “wherein the active region is provided in a belt shape”
►	With respect to claim 3, it is not clear where “the active regions” come from.  Scope of claim cannot be defined since claim 1 cites “an active region” then claim 3 recites “the active regions”.  Applicant is respectfully suggested to clarify and use appropriate claim language to define scope of claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 4 and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)] as being anticipated by Kumura et al [US 2006/0002170].
►	With respect to claim 1, Kumura et al (figs 3-4, col 3-4) discloses a semiconductor storage device comprising: 
	a field-effect transistor (10, text [0053]) provided in an active region (region below the field-effect transistor (10)) of a semiconductor substrate (1, text [0049]); 
	a ferroelectric capacitor (30, text [0053]) including a first capacitor electrode (32, text [0055]) and a second capacitor electrode (36, text [0055]) sandwiching a ferroelectric film (34, text [0055]), the first capacitor electrode being electrically connected to one of a source or a drain (16b, text [0055]) of the field-effect transistor; 
	a source line (50, text [0054]-[0055]) electrically connected to the second capacitor electrode of the ferroelectric capacitor; and 
	a bit line (22, text [0054]) electrically connected to another one of the source or the drain (16a, text [0055]) of the field-effect transistor, 
	wherein a gate electrode (14, text [0054]) of the field-effect transistor extends in a first direction across the active region, and the source line (50) and the bit line (22) extend in a second direction orthogonal to the first direction.  
►	With respect to claim 4, Kumura et al (figs 3-4) discloses wherein the gate electrode (14, text [0053]-[0054]) is electrically connected to a word line (14, text [0053]-[0054]).
►	With respect to claim 14, Kumura et al (figs  3-4)  discloses an electronic device comprising 
a semiconductor storage device including:
	a field-effect transistor (10, text [0053]) provided in an active region (region below the field-effect transistor (10)) of a semiconductor substrate (1, text [0049]),
	a ferroelectric capacitor (30, text [0053]) including a first capacitor electrode (32, text [0055]) and a second capacitor electrode (36, text [0055]) sandwiching a ferroelectric film (34, text [0055]), the first capacitor electrode being electrically connected to one of a source or a drain (16b, text [0055]) of the field-effect transistor; 
	a source line (50, text [0054]-[0055]) electrically connected to the second capacitor electrode of the ferroelectric capacitor; and 
	a bit line (22, text [0054]) electrically connected to another one of the source or the drain (16a, text [0055]) of the field-effect transistor, 
	wherein, in the semiconductor storage device, a gate electrode (14, text [0054]) of the field-effect transistor extends in a first direction across the active region, and the source line (50) and the bit line (22) extend in a second direction orthogonal to the first direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kumura et al [US 2006/0002170] in view of Kim et al [US 2011/0065275].
►	With respect to claim 2, Kumura et al do not mention wherein the active region is provided in a belt shape extending in a third direction obliquely intersecting with both of the first direction and the second direction.  
	However, Kim et al (fig 1, col 4-5) disclose that the active region (120, text [0053]) is provided in a belt-shape  extending in a third direction obliquely intersecting with both of the first direction and the second direction.  
	Therefore, it would have been obvious to skilled in the art modify the device of Kumura et al by having have the active region provided in a belt shape extending in a third direction obliquely intersecting with both of the first direction and the second direction as being claimed,  as taught by Kim et al,  to provide semiconductor device with improved the integration density of devices (text [0061]).
►	With respect to claim 3, Kumura et al (fig 3-4) discloses the active regions are separated from each other by an element separation layer (11, text [0058]) provided on the semiconductor substrate.
2.	Claims 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kumura et al [US 2006/0002170] in view of Kanetani Hiroyuki [JP 2001267520].
►	With respect to claim 5, Kumura et al substantially discloses the claimed device but does not mention wherein a planarization film burying the field-effect transistor is provided on the semiconductor substrate, and the ferroelectric capacitor is provided inside an opening provided in the planarization film.
	However, Kanetani Hiroyuki (fig 2c) disclose a planarization film (16) burying the field-effect transistor (14) is provided on the semiconductor substrate (11), and the ferroelectric capacitor (23, 24, 25) is provided inside an opening (21) provided in the planarization film (16).
	Therefore, it would have been obvious to skill in the art to have the planarization film burying the field-effect transistor provided on the semiconductor substrate and the ferroelectric capacitor being provided inside an opening provided in the planarization film as taught by Kanetani Hiroyuki into the device of Kumura et al in order to provide the known purpose of reducing the cell size of the device.
►	With respect to claim 6, the same reason given above, Kanetani Hiroyuki (fig 2c) disclose wherein the ferroelectric capacitor includes the first capacitor electrode (23) provided along a bottom surface and a side surface of the opening (21), the ferroelectric film (24) provided on the first capacitor electrode along a shape of the opening, and the second capacitor electrode (25) provided on the ferroelectric film to fill the opening.
►	With respect to claim 7, the same reason given above, Kanetani Hiroyuki (fig 2c) disclose wherein the first capacitor electrode (23) is provided with being recessed from an opening surface (21) of the opening in the planarization film (16).
►	With respect to claim 8, the reason given above, Kanetani Hiroyuki (fig 2c) disclose wherein the ferroelectric capacitor (23) is provided on the active region (15B).
►	With respect to claim 9, the same given above, Kanetani Hiroyuki (fig 2c)  disclose wherein the ferroelectric capacitor (23) is provided on the active region corresponding to one of the source or the drain (15B) of the field-effect transistor.
►	With respect to claim 11, Kumura et al disclose wherein the bit line (22, text [0054]) is provided inside an interlayer insulating film (18, text [0059]) provided on the planarization film (18, text [0059]), and the opening is provided with penetrating through from the interlayer insulating film up to a surface of the semiconductor substrate (1).  It is noted that a top portion layer of the planarization film (18) is considered as the interlayer insulating film because the claim do not recites the material different between the planarization film and the interlayer insulating film.
2.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kumura et al [US 2006/0002170] in view of Kanetani Hiroyuki [JP 2001267520], further in view of Zahurak [US 6,222,215].
	Kumura et al Kanetani Hiroyuki substantially discloses the claimed device but  do not mention wherein the opening is provided with penetrating through from the planarization film up to an inside of the semiconductor substrate.  
	However, Zahurak (fig 20) disclose the opening (58, 60, col 4, lines 56-67; col 5, lines 1-18) is provided with penetrating through from the planarization film (52, col 4, lines 18-22) up to an inside of the semiconductor substrate (16, 14, 12, col 3, lines 1-20).
	Therefore, it would have been obvious to skill in the art to have the opening being provided with penetrating through from the planarization film up to an inside of the semiconductor substrate as taught by Zahurak into the device of Kumura et al in order to provide the known purpose of increasing cell capacitance (col 1).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819